Citation Nr: 0919827	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for prostate cancer as 
a result of exposure to ionizing radiation.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to February 
1947; March  1949 to September 1949, and from October 1950 to 
August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the benefits 
sought on appeal.

A June 2005 VA examiner indicated the Veteran's right hip 
disorder, more than likely than not, was related to service. 
As such, the Board REFERS an informal claim of entitlement to 
service connection for a right hip disability to the RO for 
the appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A back disorder was not incurred in or aggravated by 
active military service.

2.  A right leg disorder was not incurred in or aggravated by 
active military service.

3.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of prostate cancer. 

4.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.

5.  Tinnitus was not incurred in or aggravated by active 
military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

2.  A right leg disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

3.  The criteria for service connection of prostate cancer 
are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.311 (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

5.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in April 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  Under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), VA must also provide notice how disability ratings 
and effective dates for the award of benefits will be 
assigned if service connection is granted.  Although the RO 
did not advise the Veteran of such information, this decision 
confirms the RO's denial of benefits and the Veteran is 
therefore not prejudiced in regards to lack of Dingess 
notice.  Proceeding with this matter in its procedural 
posture would not therefore prejudice the Veteran.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, and lay statements are associated with the 
claims file. The Veteran was afforded VA examinations for 
hearing loss, a back disorder, and a right leg disorder. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

It appears that a portion of the Veteran's service records 
are unavailable and are presumed to have been destroyed by 
fire.  The Board recognizes that there is a heightened 
obligation to assist a Veteran in the development of his 
case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government. O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for a disease based on radiation exposure 
may be established in one of three different ways.  First, 
types of cancer are presumptively service-connected. 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). Second, 38 C.F.R. § 
3.311(b) provides a list of "radiogenic diseases" that will 
be service-connected provided that certain conditions 
specified in that regulation are met. Third, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service. See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). See also Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 
Vet. App. 74, 77 (1998).


Back and Right Leg Disorders

The Veteran seeks service connection for a back disorder and 
a right leg disorder due to service. Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The service treatment records are negative for any 
complaints, treatment, or diagnosis of a back or right leg 
injury.  The Veteran's December 1946 separation examination 
indicated no physical defects. The Veteran re-enlisted in 
March 1949 and again in October 1950.  The Veteran's August 
1951 separation examination is negative for any findings of a 
back or right leg injury. 

The Veteran underwent a VA examination in June 2005, during 
which he reported injury to his back and right leg during 
service due to a parachute jump. The Veteran was diagnosed 
with degenerative disc disease of T12-L1 and mild 
degenerative osteoarthritis of the right knee.  The examiner 
stated that the injury the Veteran described could have 
caused these findings, but he could not resolve this without 
resorting to speculation.

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claim of back and 
right leg disability, nor is there any competent medical 
evidence indicating a diagnosis of back or right leg 
disability within one year of the Veteran's separation from 
active duty.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

None of the medical evidence of record relates the Veteran's 
claim of a back or right leg disability to any event or 
incident during active military duty.  The June 2005 VA 
examiner stated that the etiology of the Veteran's back and 
right leg disorders could not be determined without resorting 
to speculation.  For the Board to conclude that the Veteran's 
disorders had their origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service. Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

Further, there is no evidence of continuity of 
symptomatology. The first notation of  back or right leg 
disability associated with the record is dated in an original 
February 1992 and subsequent December 2003claim for service 
connection, approximately 41 and 52 years respectively after 
the Veteran's final separation from service. This gap in 
evidence constitutes negative evidence that tends to disprove 
the Veteran's claim that the Veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Finally, the Board acknowledges a "buddy" statement 
submitted by a fellow service member and who stated the 
Veteran should have sought medical attention after a 
parachute jump in December 1946.  The service member did not 
specify any injuries suffered by the Veteran, only that he 
saw the Veteran could barely stand up. While the Veteran and 
a former service member are clearly of the opinion that he 
has a back and right leg disability that is related to 
service, as laypersons, they are not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 
  
Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a back or right leg 
injury within the first post-service year.  Accordingly, the 
statutory presumption contained in 38 C.F.R. §§ 3.307 and 
3.309 is not for application. 

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a back and right leg disability, and the benefit-of-the-
doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


Prostate Cancer

The Veteran has alleged service connection for prostate 
cancer based on exposure to ionizing radiation while in 
active military service.   Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of prostate cancer.

The Veteran filed a claim of entitlement to service 
connection for prostate cancer in November 2003.  Although he 
filed a claim for service connection, the Veteran has 
submitted no medical evidence showing complaints, treatment, 
or diagnosis of prostate cancer. An April 2005 letter from 
the RO requested the Veteran submit evidence to support his 
claim, however, none was received. 

The Board notes VA's duty to assist the Veteran in the 
development of his claim is not a one-way street. Olsen v. 
Principi, 3 Vet. App. 480 (1992). Rather, VA's duty is just 
what it states, a duty to assist, not a duty to prove a claim 
with the Veteran only in a passive role. If a Veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 406 (1991).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the Veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no medical evidence of the existence of prostate cancer 
and denial of the claim is warranted on the basis that there 
is no current disability, i.e., there is no prostate cancer. 

With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the Veteran maintains that he has prostate cancer as a 
result of his service, as a lay person without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for prostate cancer and the benefit-of-the-doubt rule is not 
for application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).


Bilateral Hearing Loss and Tinnitus

The Veteran has alleged service connection for bilateral 
hearing loss and tinnitus. Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

Service treatment records dated in August 1951 indicated 
hearing within normal limits based upon a "whisper test."  
There is no indication of any complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus.

In February 2005, the Veteran underwent an audiological 
examination at Saskatoon Health and a subsequent VA 
audiological examination in June 2005.  Both examinations 
yielded similar results, the Veteran was diagnosed with a 
mild to severe sensorineural hearing loss for the left ear 
and a profound sensorineural hearing loss for the right ear.  
Word recognition scores were severely impaired for the right 
ear and moderately impaired for the left ear.  The Veteran 
did not report nor was he diagnosed with tinnitus in either 
examination.  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 
3.385. The Veteran's hearing examination results are 
indicative of a hearing loss disability in both ears under 38 
C.F.R. § 3.385.

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claim of hearing 
loss or tinnitus, nor is there any competent medical evidence 
indicating a diagnosis of hearing loss or tinnitus within one 
year of the Veteran's separation from active duty.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 
None of the medical evidence of record relates the Veteran's 
claim of a bilateral sensorineural hearing loss or tinnitus 
to any event or incident during active military duty. 

Further, there is no evidence of continuity of 
symptomatology.  The first notation of  hearing loss or 
tinnitus associated with the record is dated in an original 
February 1992 and subsequent December 2003claim for service 
connection, approximately 41 and 52 years respectively after 
the Veteran's final separation from service. This gap in 
evidence constitutes negative evidence that tends to disprove 
the Veteran's claim that the Veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Additionally, in regard to the Veteran's claim of entitlement 
to service connection for tinnitus, there is no diagnosis of 
tinnitus in the record.  In order to prevail on a claim for 
service connection, there must be current evidence of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Veteran has alleged that he incurred bilateral hearing 
loss and tinnitus during his period of service.  However, the 
Veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Further, the Veteran's representative asserted in a May 2009 
statement, that the "whisper test" was a "primitive tool" 
and the "results should not be considered as conclusive in 
the decision process.  While audiometric testing is 
undoubtedly more precise than a whisper voice test, the 
whisper voice test is an alternative means of testing 
hearing.  In that regard, 15/15 feet for whispered voice 
test, which was the Veteran's test result on enlistment and 
discharge examination, is considered "normal." See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claims for service connection 
for bilateral hearing loss and tinnitus and the benefit-of-
the-doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).




ORDER


Service connection for a back disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for prostate cancer as a result of 
exposure to ionizing radiation is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


